Case 1:17-cv-03880-VM-BCM Document 193 Filed 08/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                  August        17, 2021
MICHAEL KARSCH,                    :
                    Plaintiff,     :    17 Civ. 3880 (VM)
     - against -                   :
                                   :
BLINK HEALTH LTD., et al.,         :    ORDER
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      Consistent with the Court’s Individual Practices, the

defendants    in   the   above-captioned   matter   filed   a   letter

motion requesting authorization to file two exhibits under

seal. (See “Letter Motion,” Dkt. No. 190.) In particular,

Exhibits 2 and 14 to the Declaration of Laura K. Boyle, filed

in connection with the defendants’ pending motion for summary

judgment, contain material designated Highly Confidential for

Attorneys’ Eyes Only under the governing protective order.

(See Dkt. No. 56.) Materials may be sealed “if the sealing

order is narrowly tailored to achieve that aim.” Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d Cir. 2006).

      Accordingly, it is hereby

      ORDERED that the motion to file Exhibits 2 and 14 under

seal (Dkt. No. 190) is GRANTED. Defendants are directed to

file redacted versions of these exhibits in the public record.

SO ORDERED.

Dated:       New York, New York
             17 August 2021



                                  1
